DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. It is argued by the applicant on page of the remarks that “As is clear from Fig. 8, the flat film 208 of Lee does not cover the second blue color pattern 231b. In other words, the portion between the red (R) sub-pixel and the white (W) sub-pixel is not covered by the flat film 208.
However, the examiner is not persuaded because Fig. 8 of Lee (as labeled by examiner below) clearly discloses that the flat film 208 of Lee does cover the second blue color pattern 231b. In other words, the portion between the red (R) sub-pixel and the white (W) sub-pixel is covered by the flat film 208.

    PNG
    media_image1.png
    547
    937
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. 20170110522.

    PNG
    media_image2.png
    468
    741
    media_image2.png
    Greyscale


wherein in each pixel regions, the remaining sub-pixel regions include a first color sub-pixel region (red), a second color sub-pixel region (blue), and a third color sub-pixel region (green) and 
the display panel comprising: 
a plurality of signal lines (par [0049] - a plurality of data lines (DL #1 through DL #4M where M is a natural number) are disposed in a first direction (for example, column direction), a plurality of gate lines (GL #1 through GL #N where N is a natural number) are disposed in a second direction (for example, row direction)), wherein the plurality of signal lines include two signal lines (DL(4n-3)/DL($n-2)) that are adjacent to each other, a portion of each of the two signal lines is disposed between one white sub-pixel region and an adjacent color sub-pixel region, and there is a space between the two signal lines; and 
at least one filter group (figs. 2 and 8 one filter group and more shown on fig. 1), wherein each filter group includes a first filter block (par [0120] - red (R) color filter 230) and a second filter block  (second blue color pattern 231b) that are disposed in a stack, and a light transmission wavelength range of the first filter block (red transmission wavelength range) does not overlap with a light transmission wavelength range (blue transmission wavelength range) of the second filter block;
a plurality of first color filter films (film of red in multiple pixels), at least one portion of each first color filter film being disposed in a corresponding first color sub-pixel region; 
a plurality of second color filter films (that of blue), at least one portion of each second color filter film being disposed in each a corresponding second color sub-pixel region (film of blue in multiple pixels); 

a substrate 201, wherein the plurality of signal lines and the at least one filter group are disposed on the substrate, and the second filter block in each filter group is disposed on a side of the first filter block in a same filter group away from the substrate; and 
a transparent insulating layer 208 at least covering each white sub-pixel region, each second filter block, each first color filter film, each second color filter film and each third color filter film;
wherein an overlapping portion of the first filter block and the second filter block that are in one filter group covers a portion of the space (horizontal distance of overlapping of 231b and R) disposed between the white sub-pixel region and the adjacent color sub-pixel region (R), and 
colors of each first color filter film, each second color filter film, and each third color filter film are different from each other. 

Regarding claim 2, Lee discloses further comprising a plurality of color filter films (RED for example in each filter group and there are more than one filter group), at least one portion of each color filter film being disposed in a corresponding color sub-pixel region (R in one filter group and R in another filter group); wherein in the filter group, a material of one of the first filter block and the second filter block is the same as a material of an adjacent color filter film (in that of another filter group which is adjacent).

Regarding claim 3, Lee discloses wherein a material of the first filter block (R for example) in the filter group is the same as a material of the adjacent color filter film (R in the next adjacent filter group), and the first filter block is connected to the adjacent color filter film (all elements are connected as whole structure); and the color filter film includes a portion  connected to the first filter block (all 


Regarding claim 5, fig. 8 of Lee discloses wherein a material of the first filter block (the block shown in fig. 8 having R,W,B,G) is the same as a material of any one of each first color filter film, each second color filter film, and each third color filter film (necessary the case as the filter block comprises those color filter film); and a material of the second filter block is the same as a material of any one of each first color filter film, each second color filter film, and each third color filter film, and the material of the second filter block is different from the material of the first filter block in a same filter group (such as Red one is different from blue one film).

Regarding claim 6, fig. 8 of Lee discloses wherein a color sub-pixel region adjacent to each white sub-pixel region is a third color sub-pixel region; and a material of the first filter block  (RED) in the filter group is the same as a material of an adjacent third color filter film (RED of adjacent pixel).

Regarding claim 7, fig. 8 of Lee discloses wherein the first filter block is connected to the adjacent third color filter film (all elements are connected as a whole), wherein the third color filter film includes a portion connected to the first filter block, and the portion covers a portion of one signal line proximate to the third color sub- pixel region in the two signal lines; or the first filter block includes a portion connected to the third color filter film, and the portion covers a portion of one signal line proximate to the third color sub-pixel region in the two signal lines.

Regarding claim 8, fig. 8 of Lee discloses wherein a portion of the second filter block (blue) in the filter group covers a portion of one signal line (DL(4n-2) proximate to the white sub-pixel region in the two signal lines.

Regarding claim 11, fig. 2 of Lee discloses wherein in a row direction or a column direction in which the plurality of pixel regions are arranged, sub-pixel regions in each pixel region are arranged in an order of the first color sub-pixel region (G), the second color sub-pixel region (B), the white sub-pixel region, and the third color sub-pixel region (R).

Regarding claim 12, figs. 2 and 8 of Lee discloses wherein the first color filter film includes a red filter film, the second color filter film includes a green filter film, and the third color filter film includes a blue filter film.

Regarding claim 13, fig. 8 of Lee discloses wherein the plurality of signal lines include a plurality of data lines.

Regarding claim 14, par [0049] of Lee discloses wherein the plurality of signal lines include a plurality of gate lines.

Regarding claim 15, fig. 8 of Lee discloses further comprising a common power line RVL partially disposed between the white sub-pixel region and another adjacent color sub-pixel region (231).



Regarding claim 17, fig. 8 of Lee discloses wherein the first filter block and the adjacent color filter film are connected to each other so as to form a whole structure.

Regarding claim 18, fig. 8 of Lee disclose wherein the first filter block and the adjacent third color filter film are connected to each other so as to form a whole structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 10, fig. 8 of Lee discloses further comprising: a plurality of white organic light-emitting diodes (par [0008]) disposed on a side of the transparent insulating layer away from the substrate, wherein each white organic light-emitting diode is disposed in a corresponding sub-pixel region, a light emission direction of each white organic light-emitting diode is6Application No. Not Yet AssignedDocket No.: 081236-0267 Amendment dated Febmary 28, 2020 Preliminary Amendmentdirected toward the substrate (this is necessary the case as the first electrode 211 formed of a transparent conductive material).
Lee does not disclose that light-emitting layers of two adjacent white organic light-emitting diodes are connected.
	However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to form a display panel comprising light-emitting layers of two adjacent white organic light-emitting diodes are connected, since it has been held that constructing only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding claim 19, Lee discloses further comprising a driving transistor electrically connected to each white organic light-emitting diode (abstract - driving transistor, each of which is disposed in each sub-pixel).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usi3to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829